


Bank SinoPac

Short-Term Loan Application and Agreement

October 25, 2013

Borrower: Color Stars, Inc.

1.      Loan Type: Short-Term Loan 2.      Currency: New Taiwanese Dollars;
Amount: $12,000,000.00, say Twelve Million New Taiwanese Dollars Only. 3.     
Method of Loan Dispatch: Telegraphic Transfer into Color Stars, Inc. bank
account of Hua Nan Commercial Bank, account number: n 4.      Interest Rate:
1.94% per annum 5.      Term Period: From October 25, 2013 to April 24, 2014;

6. Interest Payment: On the 25th date of each month;

7.      Payment Type: Automatic withdrawal from Color Stars, Inc.'s bank account
of Bank SinoPac, Account Number: n; 8.      Loan Application Fee: NTD$3,900.00
9.      T/T Fee: NTD$150.00

Lender: Bank SinoPac

Borrower: Color Stars, Inc.